J-A05012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RICHARD A. LAPINSKI, GEORGE E.            :     IN THE SUPERIOR COURT OF
FITZGERALD AND MARY JO SIVY               :          PENNSYLVANIA
                                          :
                    Appellants            :
                                          :
              v.                          :
                                          :
DAVID POLING, INDIVIDUALLY AND            :
IN HIS CAPACITY AS CHAIRMAN OF            :
THE ECONOMY BOROUGH                       :
DEMOCRATIC COMMITTEE AND                  :
MICHAEL SISK, INDIVIDUALLY AND            :
IN HIS CAPACITY AS CHAIRMAN OF            :
THE BEAVER COUNTY DEMOCRATIC              :
COMMITTEE                                 :
                                          :
                    Appellees             :         No. 250 WDA 2016

                    Appeal from the Order January 20, 2016
                In the Court of Common Pleas of Beaver County
                     Civil Division at No(s): 10754 of 2014


BEFORE:      GANTMAN, P.J., BENDER, P.J.E., and MOULTON, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED APRIL 07, 2017

     Appellants, Richard A. Lapinski, George E. Fitzgerald, and Mary Jo

Sivy, appeal from the order entered in the Beaver County Court of Common

Pleas, which sustained the preliminary objections of Appellees, David Poling

and Michael Sisk, and dismissed Appellants’ complaint. We affirm.

     The relevant facts and procedural history of this appeal are as follows.

Appellants    are   residents    of   Economy   Borough   in   Beaver   County,

Pennsylvania, and were members of the Bipartisan Committee for a Better

Economy Borough (“Committee”) until it disbanded in October 2013.          The
J-A05012-17


Committee supported some candidates in the 2013 local municipal elections.

During the 2013 elections, Mr. Fitzgerald was a candidate for mayor of

Economy Borough, Ms. Sivy was a candidate for tax collector of Economy

Borough, and Mr. Lapinski served as treasurer of the Committee. Appellees

were also active in local politics.        Mr. Poling was the mayor of Economy

Borough and chairman of the Economy Borough Democratic Committee, and

Mr. Sisk was the chairman of the Beaver County Democratic Committee.

       In September 2013, a dispute arose concerning the campaign finance

reports of the Committee, Mr. Fitzgerald, and Ms. Sivy.          Appellees sent

letters dated September 9, 2013, and September 17, 2013 (“Letters”), to

three Beaver County entities: the Bureau of Elections; the Board of

Elections; and the District Attorney’s Office. Appellees sent the Letters on

Economy Borough Democratic Committee letterhead and signed the Letters

as chairpersons of their respective political committees.       In the Letters,

Appellees asked for an investigation into the Committee’s 30-day post

primary campaign finance report, based on the Committee’s alleged failure

to comply with reporting requirements. The Letters explained that Appellees

had documentary proof of the Committee’s noncompliance.1

       In each letter, Appellees referred to several purported facts to support

____________________________________________


1
  The Letters reference several attachments and detail the content of each
attachment, but the attachments are not in the certified record, and they
were not appended to Appellants’ complaint.



                                           -2-
J-A05012-17


their assertions.   In the September 9th letter, Appellees explained Mr.

Lapinski had prepared the 30-day post primary campaign finance report on

behalf of the Committee.        Appellees noted the report disclosed total

expenditures in the amount of $978.27.         Appellees then listed several

observations to indicate the Committee had underreported their total

expenditures.    First, Appellees explained the Committee sent to voters

approximately 11,000 mailers; Appellees estimated the cost of the postage

was nearly $4,000.00. Second, Appellees stated the Committee posted at

least   17   campaign   signs   throughout   Economy   Borough.      Appellees

represented each sign costs $150.00, based on the amount that appeared in

a police report concerning damage to one of the Committee’s signs.

Appellees concluded, in relevant part, as follows:

         [The Committee] has yet to produce evidence of accuracy
         and transparency in their campaign finance reports.
         Clearly, the evidence provided in this complaint…will
         conclude that [the Committee’s] expenditures filed in the
         30-day post primary campaign finance report failed to
         disclose all monies spent in the 2013 primary election in
         Economy Borough, PA. [We are] urging the [B]oard of
         [E]lections and the [D]istrict [A]ttorney to take all
         necessary actions to ensure this [C]ommittee acts
         according to Pennsylvania election laws.          The state
         provides detailed guidelines on its laws as well as fines and
         punishment that pertain to fraudulent campaign finance
         reporting. … It’s apparent to [us] that th[e C]ommittee
         has not disclosed accurate expenditures, in kind
         contributions, or total contributions.

(See Letter dated 9/9/13, attached as Exhibit 1 to Appellants’ Complaint;

R.R. at 16a.)


                                     -3-
J-A05012-17


      Appellees stated in the September 17th letter that Mr. Fitzgerald and

Ms. Sivy failed to file 30-day post primary campaign reports.       Appellees

explained each candidate sent out to voters during the 2013 campaign over

5,500 mailers.     Appellees added that these mailers bore the same

identification numbers which appeared on the Committee’s 2013 campaign

materials. The September 17th letter concluded, in relevant part, as follows:

         [We] strongly believe[] that…[Mr.] Fitzgerald[’s] and [Ms.]
         Sivy[’s] campaign materials were funded by the
         [Committee]. However, both candidates failed to report
         their campaign expenditures to the Beaver County Bureau
         of Elections…. … The state’s election laws clearly caution
         candidates about failure to produce and report all
         campaign finances that exceed $250.00…which include
         fines, and criminal charges for fraudulent campaign
         financing. [We are] asking our elected county officials to
         order a[n] investigation into [Mr.] Fitzgerald and [Ms.]
         Sivy for failure to comply with the Pennsylvania election
         laws.     These candidates clearly with the evidence
         provided…are in violation of the Pennsylvania Finance
         Reporting Laws section 1638.

(See Letter dated 9/17/13, attached as Exhibit 2 to Appellants’ Complaint;

R.R. at 17a.)

      The Bureau of Elections referred Appellees’ complaints to the District

Attorney’s Office, which transferred the complaints to the Attorney General’s

Office, due to a conflict.   After it conducted an investigation, the Attorney

General’s Office did not file criminal charges against Appellants and the

Committee for violation of campaign finance laws. In their defamation/false

light complaint, Appellants alleged the Attorney General’s Office issued a

letter to the Beaver County District Attorney explaining why it declined to

                                      -4-
J-A05012-17


prosecute Appellants for the alleged campaign finance violations set forth in

the Letters.   (Appellants’ Complaint, filed 9/10/14, at ¶¶ 39-40).      The

Attorney General’s Office letter does not appear in the certified record.

During the 2013 election, John Paul Vranesevich reported Beaver County

news on a website he maintained.       In September and October 2013, Mr.

Vranesevich wrote and published on the website three articles that discussed

the allegations in the Letters.   Mr. Vranesevich’s articles also summarized

and quoted the Letters.

     On May 15, 2014, Appellants commenced this defamation/false light

action against Appellees and Mr. Vranesevich by writ of summons.

Appellants filed a complaint against Appellees and Mr. Vranesevich for

defamation and false light on September 10, 2014. Appellants included the

following averments in their complaint:

        11.      [Appellants] are longtime residents of Economy
        Borough, Beaver County, who are active in the community
        and in local politics.

                                  *    *    *

        13.     Fitzgerald was a candidate for mayor of Economy
        Borough in the 2013 municipal elections.

        14.     Sivy was a candidate for tax collector of Economy
        Borough in the 2013 municipal elections.

        15.        [Appellants] were members of the [Committee]
        until it disbanded in or about October 2013.

        16.      At all relevant times, Lapisnki served as treasurer
        of the Committee.


                                      -5-
J-A05012-17


                               *    *    *

       18.       In or about September 2013, [Appellees] drafted,
       signed and circulated letters to the Beaver County Bureau
       of Elections, the Beaver County Board of Commissioners –
       Board of Elections, the Beaver County District Attorney’s
       Office and perhaps other individuals….

       19.      In their [L]etters, [Appellees] called for the
       county to launch criminal investigations of [Appellants] and
       the Committee for not reporting certain campaign
       expenses in violation of campaign finance reporting laws
       set forth in the Pennsylvania Election Code, 25 P.S. §
       3241, et seq.….

                               *    *    *

       23.      For their [L]etters, [Appellees] used the official
       letterhead of the Beaver County Democratic Committee
       without the consent or authorization of the committee.

       24.       [Appellees] identified [Appellants] by name in
       their [L]etters.

       25.      [Appellees] falsely asserted in their September 9
       letter that a 30-Day Post-Primary campaign expenditure
       report, which was prepared by Lapinski and submitted to
       the Beaver County Bureau of Elections on June 20, 2013,
       violated the Pennsylvania campaign finance reporting laws.

       26.      Among other things, [Appellees] falsely claimed in
       their September 9 letter that:

          a.   The expenditures reported by Lapinski in the
          Report are false and that Lapinski “failed to disclose
          all monies spent in the 2013 primary election in
          Economy Borough, PA.”

          b.    The Committee “has yet to produce evidence
          of accuracy and transparency in their campaign
          finance reports.”

          c.    Lapinski and the Committee engaged            in
          “fraudulent campaign finance reporting.”

                                   -6-
J-A05012-17



          d.    “Th[e C]ommittee has not disclosed accurate
          expenditures, in kind contributions, or total
          contributions.”

       27.     [Appellees] also erroneously reported the number
       of campaign flyers that the Committee mailed to voters
       and the number of campaign signs that the Committee
       purchased.

       28.      In addition to their campaign against Lapinski and
       the Committee, [Appellees] attacked Fitzgerald and Sivy in
       their September 9 letter and in their September 17 letter.

       29.     [Appellees] erroneously claimed that Fitzgerald
       and Sivy broke the law by failing to file 30-Day Post-
       Primary campaign expenditure reports with the Beaver
       County Bureau of Elections.

       30.       [Appellees] wrote that “both candidates failed to
       report their campaign expenditures to the Beaver County
       Bureau of Elections which would have listed all in kind
       contributions that were labor donated to both campaigns,”
       and [Appellees] called on “elected county officials to order
       an investigation into candidates George E. Fitzgerald and
       Mary Jo Sivy for failure to comply with the Pennsylvania
       election laws.”

       31.      Upon   information    and   belief,  [Appellees]
       slandered and smeared [Appellants] by making similar
       accusations concerning alleged campaign finance reporting
       violations to others in Economy Borough and Beaver
       County.

                               *    *    *

       42.      Lapinski and the Committee submitted all
       required reports during the 2013 election cycle and did so
       in a timely manner.

       43.     Likewise, Sivy properly submitted the required
       30-Day Post-Primary report for 2013, and Fitzgerald was
       not required to file said report because his personal
       expenses did not exceed $250.00.

                                   -7-
J-A05012-17



                                       *       *     *

                             COUNT I – DEFAMATION

                                       *       *     *

          57.         Each of the statements made by [Appellees] was
          false.

          58.      [Appellees] knew that such statements were
          false, and/or acted in reckless disregard of their truth or
          falsity.

          59.     [Appellees]        had       no   privilege   to   make   such
          statements.

(Appellants’ Complaint, filed 9/10/14, at ¶¶ 11, 13-16, 18-19, 23-31, 42-43,

57-59; R.R. at 5a-12a) (internal citations to exhibits omitted).              Appellants

appended to their complaint as exhibits copies of the Letters at issue,

without the attachments to the Letters.

       On September 30, 2014, Mr. Vranesevich filed preliminary objections

in the nature of a demurrer.2 Mr. Poling filed preliminary objections in the

nature of a demurrer to Appellants’ complaint on October 27, 2014.                   On

October 31, 2014, Mr. Sisk also filed preliminary objections in the nature of

a demurrer.        In their preliminary objections, Appellees asked the court to

dismiss the complaint because, inter alia, Appellants are public figures and

____________________________________________


2
  The trial court sustained Mr. Vranesevich’s preliminary objections and
dismissed Appellants’ complaint against him on April 1, 2015. Appellants did
not challenge the court’s April 1, 2015 order, and Mr. Vranesevich is not a
party to this appeal.



                                           -8-
J-A05012-17


they failed to plead that Appellees had made the allegedly defamatory

statements with actual malice. For the same reason, Mr. Sisk also asked the

court to dismiss Appellants’ false light claim.

      On September 24, 2015, Mr. Poling filed a brief in support of his

preliminary objections.    In his brief, Mr. Poling posited the Letters are

incapable of a defamatory meaning.         The court conducted a hearing on

Appellees’ preliminary objections on September 28, 2015. At the hearing,

Ms. Sivy joined Mr. Poling’s position on lack of defamatory meaning.    The

court sustained Appellees’ preliminary objections and dismissed Appellants’

complaint on January 20, 2016. Appellants timely filed a notice of appeal on

February 16, 2016. On February 23, 2016, the court ordered Appellants to

file a concise statement of errors complained of on appeal per Pa.R.A.P.

1925(b); Appellants timely complied on March 15, 2016.

      Appellants raise three issues for our review:

         WHETHER THE TRIAL COURT ERRED IN SUSTAINING
         APPELLEES’ PRELIMINARY OBJECTIONS IN THE NATURE
         OF A DEMURRER AND CONCLUDING THAT LETTERS
         PREPARED AND CIRCULATED BY [APPELLEES] ARE NOT
         CAPABLE OF DEFAMATORY MEANING AND ARE NOT
         HIGHLY OFFENSIVE TO A REASONABLE PERSON[?]

         WHETHER THE TRIAL COURT ERRED IN FINDING THAT
         APPELLEES HAD PROPERLY AND TIMELY ARGUED THAT
         APPELLANTS HAD NOT SHOWN THAT THE STATEMENTS IN
         QUESTION ARE CAPABLE OF DEFAMATORY MEANING
         WHEN, IN FACT, APPELLEES FAILED TO RAISE SUCH
         ARGUMENTS IN THEIR PRELIMINARY OBJECTIONS[?]

         WHETHER THE TRIAL COURT ERRED IN SUSTAINING
         APPELLEES’ PRELIMINARY OBJECTIONS IN THE NATURE

                                      -9-
J-A05012-17


          OF A DEMURRER AND CONCLUDING THAT APPELLEES
          PREPARED AND SUBMITTED THEIR LETTERS IN THEIR
          CAPACITIES AS CHAIRMEN OF TWO DEMOCRATIC
          COMMITTEES,    NOTWITHSTANDING     APPELLANTS’
          AVERMENTS THAT APPELLEES ACTED INDIVIDUALLY IN
          PART AND USED OFFICIAL LETTERHEAD WITHOUT
          CONSENT OR AUTHORIZATION[?]

(Appellants’ Brief at 3-4).

        In their first issue, Appellants argue Appellees accused Appellants in

the Letters of criminal acts in violation of Pennsylvania campaign finance

laws.     Appellants assert these criminal allegations are capable of a

defamatory meaning as libel per se and are highly offensive to a reasonable

person. Appellants also claim the Letters baldly stated Appellants violated

political campaign advertising laws and implied the existence of undisclosed

defamatory facts.      Appellants maintain the Letters did not reference the

nature of the alleged violations or include citations to specific provisions of

the Pennsylvania Election Code. Appellants note the record does not include

the attachments to Appellees’ Letters.        Appellants posit they should be

allowed to conduct discovery to determine whether: (1) the proposed

attachments support Appellees’ claims; and (2) the Beaver County officials

who received the Letters would have considered Appellants disparaged after

reading the Letters.

        In their second issue, Appellants argue Appellees waived their position

that the statements in the Letters are incapable of a defamatory meaning,

because Appellees failed to raise that contention in their preliminary


                                     - 10 -
J-A05012-17


objections.     Appellants aver Mr. Poling first challenged the defamatory

meaning of the Letters in his brief in support of his preliminary objections

and again during the hearing on the preliminary objections.              Appellants

represent Mr. Sisk joined Mr. Poling’s argument at the hearing but did not

otherwise argue the Letters are incapable of a defamatory meaning.

      In their third issue, Appellants argue Appellees did not author the

Letters in their respective capacities as chairpersons of political committees.

Appellants claim Appellees had no authorization to write the Letters on the

official letterhead of the Beaver County Democratic Committee. Appellants

conclude this Court should vacate the trial court’s order that sustained

Appellees’ preliminary objections and dismissed Appellants’ complaint.         We

disagree.

      The relevant scope and standard of review in examining a challenge to

an order sustaining preliminary objections in the nature of a demurrer are as

follows:

              Our review of a trial court’s sustaining of preliminary
              objections in the nature of a demurrer is plenary.
              Such preliminary objections should be sustained only
              if, assuming the averments of the complaint to be
              true, the plaintiff has failed to assert a legally
              cognizable cause of action. We will reverse a trial
              court’s decision to sustain preliminary objections
              only if the trial court has committed an error of law
              or an abuse of discretion.

              All material facts set forth in the complaint as well as
              all inferences reasonably [deducible] therefrom are
              admitted as true for the purpose of this review. The
              question presented by the demurrer is whether, on

                                       - 11 -
J-A05012-17


           the facts averred, the law says with certainty that
           no recovery is possible. Where a doubt exists as to
           whether a demurrer should be sustained, this doubt
           should be resolved in favor of overruling it.

        Regarding a demurrer, this Court has held:

           A demurrer is an assertion that a complaint does not
           set forth a cause of action or a claim on which relief
           can be granted. A demurrer by a defendant admits
           all relevant facts sufficiently pleaded in the complaint
           and all inferences fairly deducible therefrom, but not
           conclusions of law or unjustified inferences. In ruling
           on a demurrer, the court may consider only such
           matters as arise out of the complaint itself; it cannot
           supply a fact missing in the complaint.

        Where the complaint fails to set forth a valid cause of
        action, a preliminary objection in the nature of a demurrer
        is properly sustained.

Lerner v. Lerner, 954 A.2d 1229, 1234-35 (Pa.Super. 2008) (emphasis in

original) (internal citations omitted). Also, when analyzing a demurrer, the

court “need not consider the pleader’s conclusions of law, unwarranted

inferences from facts, opinions, or argumentative allegations.” Wiernik v.

PHH U.S. Mortg. Corp., 736 A.2d 616, 619 (Pa.Super. 1999), appeal

denied, 561 Pa. 700, 751 A.2d 193 (2000) (internal citations omitted). To

determine if the trial court properly sustained preliminary objections, this

Court examines the averments in the complaint and the documents attached

to the complaint to evaluate the adequacy of the facts averred and to assess

the legal sufficiency of the complaint.       Clemleddy Constr., Inc. v.

Yorston, 810 A.2d 693, 696 (Pa.Super. 2002), appeal denied, 573 Pa. 682,

823 A.2d 143 (2003).

                                    - 12 -
J-A05012-17


     The Uniform Single Publication Act outlines the basics of a defamation

action. See 42 Pa.C.S.A. §§ 8341-8345. Section 8343 provides:

        § 8343. Burden of Proof

        (a) Burden of plaintiff.—In an action for defamation,
        the plaintiff has the burden of proving, when the issue is
        properly raised:

           (1) The defamatory character of the communication.

           (2) Its publication by the defendant.

           (3) Its application to the plaintiff.

           (4) The understanding         by   the   recipient   of   its
           defamatory meaning.

           (5) The understanding by the recipient of it as intended
           to be applied to the plaintiff.

           (6) Special harm resulting to the plaintiff from its
           publication.

           (7) Abuse of a conditionally privileged occasion.

42 Pa.C.S.A. § 8343(a).     A communication is defamatory if it “tends…to

harm the reputation of another as to lower him in the estimation of the

community or to deter third parties from associating or dealing with him.”

Tucker v. Philadelphia Daily News, 577 Pa. 598, 615, 848 A.2d 113, 124

(2004). “It is not enough that the victim…be embarrassed or annoyed, he

must have suffered the kind of harm which has grievously fractured his

standing in the community of respectable society.” Id.

     “Libel is the malicious publication of printed or written matter which

tends to blacken a person’s reputation and expose him to public hatred,

                                     - 13 -
J-A05012-17


contempt or ridicule.” Id. See also Agriss v. Roadway Exp., Inc., 483
A.2d 456, 469 (Pa.Super. 1984) (defining libel as “a method of defamation

expressed by print, writing, pictures, or signs”).       A publication is also

defamatory if it tends to injure the subject of the publication in his business

or profession. Id. at 461. Statements which impute the commission of a

crime are capable of a defamatory meaning as a matter of law.3 Marcone

v. Penthouse Intern. Magazine for Men, 754 F.2d 1072, 1078 (3d Cir.

1985), certiorari denied, 474 U.S. 1014, 106 S. Ct. 182, 88 L. Ed. 2d 477

(1985) (citing Baird v. Dun & Bradstreet, 446 Pa. 266, 285 A.2d 166

(1971) and Agriss, supra).            The Restatement (Second) of Torts § 571

provides: “One who publishes a slander that imputes to another conduct

constituting a criminal offense is subject to liability to the other without

proof of special harm if the offense imputed is of a type which, if committed

in the place of publication, would be (a) punishable by imprisonment in a

state or federal institution….” Restatement (Second) of Torts § 571.      See

also Agriss, supra at 473 (noting Pennsylvania generally tends to adopt

Restatement rule in defamation).

          It is not necessary th[at] the charge be made in technical
          language. It is enough that the language used impute to
____________________________________________


3
  The Pennsylvania Election Code, 25 P.S. § 2600, et seq. (“Election Code”),
sets forth political campaign finance reporting and advertising requirements.
25 P.S. §§ 3246, 3258. A violation of the Election Code is a misdemeanor,
the sentence for which is either a fine or imprisonment, at the court’s
discretion. 25 P.S. §§ 3545, 3550.



                                          - 14 -
J-A05012-17


         the other the criminal offense. … It is not necessary that
         the defamer charge any particular criminal offense by
         name or description, if the words used imply some crime….
         Neither is it necessary that the defamer directly charge the
         other with the criminal offense or that the charge be made
         as of the speaker’s own knowledge or belief.

Restatement (Second) of Torts § 571, Comment C.

      Importantly, public-figure plaintiffs must plead additional elements to

state a cause of action for defamation. Coleman v. Ogden Newspapers,

Inc., 142 A.3d 898, 905 (Pa.Super. 2016). Individuals who are “intimately

involved in the resolution of important public questions or, by reason of their

fame, shape events in areas of concern to society at large” are public

figures. Milkovich v. Lorain Journal Co., 497 U.S. 1, 14, 110 S. Ct. 2695,

111 L. Ed. 2d 1 (1990) (quoting Gertz v. Robert Welch, Inc., 418 U.S. 323,

337, 94 S. Ct. 2997, 3005, 41 L. Ed. 2d 789 (1974)) (internal quotations

omitted). Generally, candidates for office are public figures. Id. at 344, 94

S.Ct. at 3009, 41 L.Ed.2d at ___ (stating: “An individual who decides to seek

governmental office must accept certain necessary consequences of that

involvement in public affairs. He runs the risk of closer public scrutiny than

might otherwise be the case”).

      All public figures must establish the alleged defamatory statement was

false and the defendant made the statement with actual malice. American

Future   Systems,     Inc.   v.   Better     Business   Bureau   of     Eastern

Pennsylvania, 592 Pa. 66, 91-92, 923 A.2d 389, 404 (2007), certiorari

denied, 552 U.S. 1076, 128 S. Ct. 806, 169 L. Ed. 2d 606 (2007); Tucker,

                                    - 15 -
J-A05012-17


supra, at 624-25, 848 A.2d at 129-30.          Actual malice exists where a

defendant makes a defamatory statement “with knowledge that it was false

or with reckless disregard of whether it was false or not.” Id. at 624, 848

A.2d at 129 (quoting New York Times v. Sullivan, 376 U.S. 254, 279-80,

84 S. Ct. 710, 726, 11 L. Ed. 2d 686 (1964)).        “The requirement that the

plaintiff be able to show actual malice by clear and convincing evidence is

initially a matter of law.”   Tucker, supra at 626, 848 A.2d at 130 (citing

Milkovich, supra).

         The meaning of terms such as actual malice—and, more
         particularly, reckless disregard—…is not readily captured in
         one infallible definition. Rather, only through the course of
         case-by-case adjudication can we give content to those
         otherwise elusive constitutional standards.        …    Most
         fundamentally, …“[j]udges as expositors of the
         Constitution,” have a duty to “independently decide
         whether the evidence in the record is sufficient to
         cross the constitutional threshold that bars the entry
         of any judgment that is not supported by clear and
         convicting proof of ‘actual malice.’”

Tucker, supra at 626, 848 A.2d at 131 (quoting Harte-Hanks Commc’ns,

Inc. v. Connaughton, 491 U.S. 657, 686, 109 S. Ct. 2678, 2695, 105
L. Ed. 2d 562 (1989)) (emphasis in original).

      To survive preliminary objections in the nature of a demurrer, a

plaintiff must plead sufficient allegations of actual malice. Tucker, supra at

635, 848 A.2d at 136.          The plaintiff must plead the defendant had

unequivocal notice that the statement was false. Id. at 630-32, 848 A.2d at

133-36. Additionally, the plaintiff must also plead the defendant knew the


                                     - 16 -
J-A05012-17


statement was false or made the statement with reckless disregard to its

falsity. Id. at 624, 848 A.2d at 129. “A showing of a reckless disregard for

the truth…requires more than a departure from reasonably prudent conduct.

Failure to check sources, or negligence alone, is simply insufficient to

maintain a cause of action for defamation.”          Id. at 634, 848 A.2d at 135

(quoting Harte-Hanks, supra at 688, 109 S. Ct. at 2696, 105 L.Ed.2d at

___) (internal quotations omitted).

           The [United States] Supreme Court has emphasized that
           the question of whether a statement has been published
           with reckless disregard of falsity is not measured by
           whether a reasonably prudent [person] would have
           [published], or would have investigated before publishing.
           Rather, [t]here must be sufficient evidence to permit the
           conclusion that the defendant in fact entertained serious
           doubts as to the truth of the publication. Thus, while
           recklessness may be found where there are obvious
           reasons to doubt the veracity of the informant or the
           accuracy of his reports, it simply cannot be concluded that
           a defendant entertained the requisite doubt as to the
           veracity of the challenged publication where the
           publication was based on information a defendant could
           reasonably believe to be accurate.

Tucker,     supra   at   634, 848 A.2d     at   135-36   (quoting   Curran   v.

Philadelphia Newspapers, Inc., 497 Pa. 163, 179-80, 439 A.2d 652, 660

(1981)).

      Under Pennsylvania law, invasion of privacy includes several torts, one

of which is publicity that unreasonably places another in a false light before

the public, or simply, false light.    Burger v. Blair Medical Associates,

Inc., 600 Pa. 194, 964 A.2d 374 (2009) (citing Restatement (Second) of


                                      - 17 -
J-A05012-17


Torts §§ 652B-E). The Restatement sets forth the elements of false light as

follows:

           § 652E. Publicity Placing Person In False Light

           One who gives publicity to a matter concerning another
           that places the other before the public in a false light is
           subject to liability to the other for invasion of his privacy, if

           (a)   the false light in which the other was placed would
                 be highly offensive to a reasonable person, and

           (b)   the actor had knowledge of or acted in reckless
                 disregard as to the falsity of the publicized matter
                 and the false light in which the other would be
                 placed.

Restatement (Second) of Torts § 652E.              Under this section, “publicity”

means “the matter is made public, by communicating it to the public at

large, or to so many persons that the matter must be regarded as

substantially certain to become one of public knowledge.”            Id. at § 652E,

Comment A; Burger, supra at 204-204, 964 A.2d at 379-80 (noting

publicity element requires that matter is made public to so many people that

matter is substantially certain to become one of public knowledge). “Thus, it

is not an invasion of the right of privacy…to communicate a fact concerning

the plaintiff’s private life to a single person or even to a small group of

persons.” Restatement (Second) of Torts § 652E, Comment A. The plaintiff

must also establish the publicity given to him is such that a reasonable

person would feel seriously aggrieved by it.         Id. at § 652E, Comment C.

Furthermore, under Section 652E, the publication must be false.                Id. at §


                                        - 18 -
J-A05012-17


652E, Comment A. The publication must also be a major misrepresentation

of a person’s character, history, activities, or beliefs which could cause a

reasonable person to take serious offense. Id. at § 652E, Comment C.

      Instantly, Appellants’ defamation and false light claims stem from two

letters Appellees sent to the Beaver County Board of Elections, Bureau of

Elections, and District Attorney’s Office. Appellants attached the Letters to

their complaint as exhibits. In the September 9th letter, Appellees alleged

the Committee failed to comply with statutory campaign contribution

reporting requirements and requested an investigation into the Committee’s

2013 campaign financing. In the September 17th letter, Appellees explained

Mr. Fitzgerald and Ms. Sivy were candidates for office during the 2013

municipal election. Appellees stated the candidates’ campaign materials had

the same identification numbers as those the Committee deployed.

Appellees indicated Mr. Fitzgerald and Ms. Sivy did not file campaign finance

reports. In the letter, Appellees concluded the candidates violated statutory

campaign finance reporting requirements.

      As to whether the Letters are incapable of a defamatory meaning, the

trial court reasoned as follows:

         [Appellees] only sent letters including the statements in
         question to the [Beaver County] Board of Elections, the
         Beaver County Bureau of Elections, and the Beaver County
         District Attorney.      The [L]etters served as formal
         complaints expressing concern that [Appellants] had
         potentially failed to disclose necessary campaign finance
         expenditures.


                                   - 19 -
J-A05012-17


                               *     *      *

       [Appellees]…expressed their concerns to the proper body
       for investigating such concerns. … [Appellees] did not
       publish these statements widely, but, instead, sent them
       to the officials charged with investigating these types of
       claims. The audience hearing the remarks was apprised of
       possible election code violations, and urged to look into the
       allegations.

       Moreover, the statements were not bold assertions of
       [Appellants] breaking the law, but arguments that could
       lead to such a conclusion.       For example, [Appellants]
       allege that [Appellees] stated [Appellants] “failed to
       disclose all monies spent in the 2013 primary election in
       Economy Borough.” The full sentence of the letter actually
       states,    “Clearly,  the   evidence    provided   in   this
       complaint…will conclude [the Committee’s] expenditures
       filed in the 30-day post primary campaign finance report
       failed to disclose all monies spent in the 2013 primary
       election in Economy Borough, PA.”         Read in full, the
       statement is not an accusation, but a conclusion to be
       reached in light of the supporting evidence provided.

       Also, [Appellees] filed the [Letters] in their capacities as
       [c]hairmen of two Democratic [c]ommittees, stating they
       believed it was apparent to them that [the] Committee
       “has not disclosed accurate expenditures, in kind
       contributions or total contributions.”      This was their
       opinion.

       Finally, with respect to the allegation that [Mr. Fitzgerald
       and Ms. Sivy] “broke the law,” it is true that if they failed
       to file campaign finance reports, then they would be in
       violation of campaign finance reporting laws. With respect
       to this allegation, [Appellees]…ask[ed] the appropriate
       officials to investigate the matter.     This complaint is
       separate from allegations against the [Committee].

       When the statements [Appellants] complain about are
       considered in their full context, [the court] believe[s] the
       statements are not capable of a defamatory meaning. As
       a matter of law, the [c]ourt will sustain [Appellees’]
       preliminary   objections     and     dismiss   [Appellants’]

                                   - 20 -
J-A05012-17


          defamation claim against them.

(Trial Court Opinion, filed January 20, 2016, at 4-7) (internal citations

omitted). Regarding Appellants’ false light claim, the trial court said:

          To determine the offensive nature of the statement in
          question in the instant case, we must again consider the
          context in which they were made. The statements were
          made in [letters] to the individuals responsible for
          investigating such complaints. When read in their entirety,
          the statements contained the opinions of [Appellees] and
          the [L]etters included documentation and evidence to
          support those opinions.     Accordingly, considering their
          entire context, we find that these statements are not
          highly offensive to a reasonable person.

(Id. at 8). We respectfully disagree with the court’s conclusion here.

       In the Letters, Appellees requested that authorities investigate

Appellants’ purported failure to comply with the Election Code, the violation

of which is a misdemeanor punishable by fine or imprisonment. See 25 P.S.

§§ 3545, 3550, supra.          Appellees imputed criminal activity to Appellants.

See Restatement (Second) of Torts § 571, Comment C, supra.                  To the

extent Appellees implied or expressed that Appellants engaged in criminal

activity, Appellees’ statements are capable of a defamatory meaning.4 See

Marcone, supra (stating statements which impute commission of crime are

capable of defamatory meaning as matter of law).           Accordingly, the trial

____________________________________________


4
  Our decision that the statements in the Letters are capable of a defamatory
meaning renders moot Appellants’ second issue concerning the preservation
of Appellees’ position that their statements are incapable of a defamatory
meaning.



                                          - 21 -
J-A05012-17


court erred when it determined the Letters are not capable of a defamatory

meaning, as a matter of law.

      Nevertheless, Appellants’ pleadings expressly demonstrate they are

public figures. Appellants alleged they were active in their community and

local politics and were members of the Committee until October 2013. (See

Appellants’ Complaint at ¶¶ 11, 15.)     Appellants also pled that during the

2013 municipal elections, Mr. Fitzgerald was a candidate for mayor of

Economy Borough, Ms. Sivy was a candidate for tax collector of Economy

Borough, and Mr. Lapinski served as treasurer of the Committee. (See id.

at ¶¶ 13, 14, 16.) Through their activity in the community and participation

in politics, Appellants were public figures.   See Milkovich, supra; Gertz,

supra.   As public figures, Appellants were required to establish in their

complaint facts which demonstrate Appellees’ statements were false and

made with actual malice. See Tucker, supra.

      In their complaint, Appellants baldly averred Appellees’ statements

were false.   (See Appellants’ Complaint at ¶ 57.)         Appellants similarly

concluded Appellees made the statements knowing they were false or with

reckless disregard to their falsity. (See id. at ¶ 58.) Appellants, however,

failed to plead any facts to support either assertion. Appellants also failed to

plead and attach relevant documents to show Appellees unequivocally were

on notice that their statements were false or made with reckless disregard

for their falsity. See Tucker, supra. Therefore, Appellants failed to plead


                                     - 22 -
J-A05012-17


the elements of falsity and actual malice.            See id.; Lerner, supra;

Clemleddy, supra. Likewise, Appellants were required to plead adequate

facts concerning Appellees’ alleged abuse of a conditional privilege. See 42

Pa.C.S.A. § 8343(a)(7), supra. Appellants’ single conclusory averment that

Appellees did not have privilege to make their statements is inadequate.

(See Appellants’ Complaint at ¶ 59.) See also Lerner, supra. Accordingly,

Appellants’ defamation claim was legally insufficient.

      Regarding Appellants’ false light claim, Appellants alleged in their

complaint that Appellees sent the Letters to three Beaver County entities:

the Board of Elections; Bureau of Elections; and District Attorney’s Office.

Appellants averred Appellees told other unnamed individuals in Economy

Borough and Beaver County about Appellees’ accusations.         Appellants also

alleged Mr. Vranesevich published on his website several articles about

Appellees’ letters.   Appellants, however, failed to plead Appellees were

responsible for the Internet commentary on Appellees’ letters. Appellants’

allegation that Appellees told “others” does not make out the widespread

publicity necessary to support a false light claim.           (See Appellants’

Complaint at ¶¶ 18, 31.)         Appellants failed to plead that Appellees

disseminated their statements to the public at large to make the statements

a matter of general knowledge. See Burger, supra; Restatement (Second)

of Torts § 652E, Comment A, supra. Thus, Appellants’ claim for false light

against Appellees was legally insufficient as well.


                                     - 23 -
J-A05012-17


      Regarding    Appellants’   third     issue   on   Appellees’   use   of   official

letterhead of the Beaver County Democratic Committee, the trial court

reasoned as follows:

          The letters in question were sent on official letterhead and
          signed by [Appellees] in their capacity as chairmen of
          these respective committees. Although it was alleged that
          the    letters    were    sent    without      consent    or
          authorization…[Appellants] never alleged that [Appellees]
          needed consent or authorization from [the Beaver County
          Democratic Committee] before sending letters. …

(Trial Court Opinion, filed May 11, 2016, at 4) (internal citation to record

omitted). The record supports the trial court’s rationale. Appellants failed to

plead in their complaint or argue on appeal that consent or authorization

was required by law.     Moreover, even if Appellees sent the Letters in an

official or individual capacity, the outcome of this case remains unchanged.

Therefore, Appellants’ third issue merits no relief. Accordingly, we affirm the

trial court’s order sustaining Appellees’ preliminary objections and dismissing

Appellants’ defamation/false light complaint with prejudice. See Divine v.

Hutt, 863 A.2d 1160, 1170 (Pa.Super. 2004) (stating where trial court has

reached correct result, this Court may affirm its decision on alternative

basis).

      Order affirmed.

      President Judge Emeritus Bender joins the memorandum.

      Judge Moulton concurs in the result.




                                         - 24 -
J-A05012-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/7/2017




                          - 25 -